Prob12B
D/NV Form
Rev. June 2014



                                    United States District Court
                                                for
                                      the District of Nevada

                         REQUEST FOR MODIFICATION
         TO CONDITIONS OF SUPERVISION WITH CONSENT OF OFFENDER
                  Probation Form 49 (Waiver of Hearing) is Attached
                                  March 20, 2020

Name of Offender: Alejandro Mendoza

Case Number: 2:15CR00116

Name of Sentencing Judicial Officer: Honorable Kent J. Dawson

Date of Original Sentence: December 6, 2017

Original Offense: Felon in Possession of a Firearm.

Original Sentence: 57 Months prison, followed by 36 Months TSR.

Date Supervision Commenced: November 28, 2018

Name of Assigned Judicial Officer: Honorable Kent J. Dawson

                                  PETITIONING THE COURT

‫ ܈‬To modify the conditions of supervision as follows:

    1. Home Confinement with Location Monitoring – You will be monitored by the form of
       location monitoring technology indicated below for a period of 120 days, and you must
       follow the rules and regulations of the location monitoring program. You must pay the
       costs of the program.

         ‫ ܈‬Location monitoring technology at the discretion of the probation officer.

         This form of location monitoring technology will be used to monitor the following
         restriction on your movement in the community:

         ‫ ܈‬You are restricted to your residence at all times except for employment; education;
         religious services; medical, substance abuse, or mental health treatment; attorney visits;
         court appearances; court-ordered obligations; or other activities as pre-approved by the
         probation officer (Home Detention).
                                  RE: Alejandro Mendoza
Prob12B
D/NV Form
Rev. June 2014



                                           CAUSE


On November 27, 2018, Mendoza appeared before Your Honor following his plea of guilty to
committing the offense of Felon in Possession of a Firearm. Mendoza was sentenced to a term of
time served followed by 3 years of supervised release. Mendoza commenced supervision on
November 28, 2018, in the District of Nevada.

A violation report, dated October 29, 2019, was submitted to Your Honor advising that Mendoza
had violated his supervised release conditions by failing to show for required drug/alcohol
testing on eleven (11) occasions, and for admitting to the use of methamphetamine. In response
to the violations, Mendoza was counseled on the importance of complying with all conditions of
supervised release and was referred to substance abuse treatment.

October 31, 2019, Mendoza again failed to show for a required drug/alcohol test. On November
1, 2019, Mendoza was contacted by the probation office and instructed to report this date before
12:00 p.m. Mendoza did not report to the probation office until approximately 4:45 p.m. and
was unable to submit a drug/alcohol test. Mendoza was then instructed to report to Westcare to
submit to a drug/alcohol test. Mendoza did comply with this instruction and tested negative for
all substances.

Due to his continued non compliance with drug testing, on November 12, 2020, a violation
report was sent to Your Honor respectfully requesting his conditions of supervision be modified
to include 90 days of home confinement with location monitoring. Your Honor concurred with
this request. Mendoza successfully completed his 90-day term of home confinement on February
13, 2020.

On March 2, 2020, Mendoza was arrested by Las Vegas Metropolitan Police Department for two
counts of possession of a controlled substance, heroin and methamphetamine, operating an
unregistered vehicle, and driving without a driver’s license. Additionally, Mendoza was found in
possession of 27.5 GGW of marijuana. Officers conducted a record check which revealed that
Mendoza had two outstanding traffic warrants out of Clark County Justice Court issued on
November 26, 2019. His next Court date on the above matter is April 9, 2020.

On March 9, 2020, Mendoza reported to the undersigned officer after he was released from
custody. Mendoza denied any illegal drug use during the above-mentioned arrest, however he
admitted he was aware that the illegal drugs were in the vehicle. To impress upon him the
severity of the violation, it is respectfully requested that his conditions of supervision be
modified to include 120 days of home confinement with location monitoring as a controlling
strategy.
                                         RE: Alejandro Mendoza
Prob12B
D/NV Form
Rev. June 2014


                                                               Respectfully submitted,

                                                                             Digitally signed by
                                                                             Brianna M King
                                                                             Date: 2020.03.23
                                                                             07:25:47 -07'00'
                                                               ______________________________
                                                               Brianna King
                                                               United States Probation Officer

Approved:

                             2020.03.23
                             07:13:59 -07'00'
__________________________________________
Joy Gabonia
Supervisory United States Probation Officer


THE COURT ORDERS


‫܆‬        No Action.

‫܆‬        The extension of supervision as noted above.

x
‫܆‬        The modification of conditions as noted above

‫܆‬        Other (please include Judicial Officer instructions below):

---------------------------------------------------------------------------------

---------------------------------------------------------------------------------

---------------------------------------------------------------------------------




                                                      _____________________________
                                                      Signature of Judicial Officer

                                                      3/24/2020
                                                      _____________________________
                                                      Date
PROB 49
(3/89)




                         UNITED STATES DISTRICT COURT
                                           District of Nevada

                       Waiver of Hearing to Modify Conditions
            of Probation/Supervised Release or Extend Term of Supervision

        I have been advised and understand that I am entitled by law to a hearing and assistance
of counsel before any unfavorable change may be made in my Conditions of Probation and
Supervised Release or my period of supervision being extended. By "assistance of counsel," I
understand that I have the right to be represented at the hearing by counsel of my own choosing
if I am able to retain counsel. I also understand that I have the right to request the court to
appoint counsel to represent me at such a hearing at no cost to myself if I am not able to retain
counsel of my own choosing.

        I hereby voluntarily waive my statutory right to a hearing and to assistance of counsel. I
also agree to the following modification of my Conditions of Probation and Supervised Release
or to the proposed extension of my term of supervision:

Home Confinement with Location Monitoring – You will be monitored by the form of
location monitoring technology indicated below for a period of 120 days, and you must follow
the rules and regulations of the location monitoring program. You must pay the costs of the
program.

‫ ܈‬Location monitoring technology at the discretion of the probation officer.

This form of location monitoring technology will be used to monitor the following restriction on
your movement in the community (choose one):

‫ ܈‬You are restricted to your residence at all times except for employment; education; religious
services; medical, substance abuse, or mental health treatment; attorney visits; court
appearances; court-ordered obligations; or other activities as pre-approved by the probation
officer (Home Detention).




                     Digitally signed by
                     Brianna M King
                     Date: 2020.03.18
Witness   _____________________
                     12:48:24 -07'00'                   Signed __
                                                               _____________________________
                                                                 __________
                                                                         ______________
                                                                         __
          U.S. Probation Officer                                Probationer
                                                                Prob
                                                                   bat
                                                                     atio
                                                                       ioner or Supervised Re
                                                                                           R
                                                                                           Releasee
________________________
 ___
  ______
      _ _____
           _ ____
               _ ________
                       _______
Date
 ate
